

114 S775 IS: Self-Insurance Protection Act
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 775IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mr. Cassidy (for himself, Mr. Alexander, Mr. Isakson, Mr. Rubio, Mr. Burr, Mr. Roberts, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act, the Employee Retirement Income Security Act of 1974, and
			 the Internal Revenue Code of 1986 to exclude from the definition of health
			 insurance coverage certain medical stop-loss insurance obtained by certain
			 plan sponsors of group health plans. 
	
 1.Short titleThis Act may be cited as the Self-Insurance Protection Act. 2.Certain medical stop-loss insurance obtained by certain plan sponsors of group health plans not included under the definition of health insurance coverage (a)PHSASection 2791(b)(1) of the Public Health Service Act (42 U.S.C. 300gg–91(b)(1)) is amended by adding at the end the following new sentence: Such term shall not include a stop loss policy obtained by a self-insured health plan or a plan sponsor of a group health plan that self-insures the health risks of its plan participants to reimburse the plan or sponsor for losses that the plan or sponsor incurs in providing health or medical benefits to such plan participants in excess of a predetermined level set forth in the stop loss policy obtained by such plan or sponsor..
 (b)ERISASection 733(b)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b(b)(1)) is amended by adding at the end the following new sentence: Such term shall not include a stop loss policy obtained by a self-insured health plan or a plan sponsor of a group health plan that self-insures the health risks of its plan participants to reimburse the plan or sponsor for losses that the plan or sponsor incurs in providing health or medical benefits to such plan participants in excess of a predetermined level set forth in the stop loss policy obtained by such plan or sponsor..
 (c)IRCSection 9832(b)(1)(A) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: Such term shall not include a stop loss policy obtained by a self-insured health plan or a plan sponsor of a group health plan that self-insures the health risks of its plan participants to reimburse the plan or sponsor for losses that the plan or sponsor incurs in providing health or medical benefits to such plan participants in excess of a predetermined level set forth in the stop loss policy obtained by such plan or sponsor..